Citation Nr: 9929191	
Decision Date: 10/08/99    Archive Date: 10/21/99

DOCKET NO.  98-19 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date prior to October 9, 1997 for 
a grant of service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel



INTRODUCTION

The veteran had active service from August 1956 to December 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision of the St. 
Petersburg, Florida Department of Veterans Affairs (VA) 
Regional Office (RO), which granted service connection for 
bilateral hearing loss, assigned a 30 percent evaluation for 
that disability, effectuated the award as of October 9, 1997, 
and denied service connection for psoriasis.

In his October 1998 substantive appeal, the veteran requested 
a Board hearing at the RO.  In a December 1998 statement, the 
veteran withdrew his request for a Travel Board hearing and 
requested a local hearing.  Thereafter, in a March 1999 
statement, the veteran withdrew his request for a local 
hearing and requested that the case be sent to the Board.

Additionally, in his December 1998 statement, the veteran 
withdrew the issue of entitlement to service connection for 
psoriasis.  Thus, this issue is no longer before the Board.  
See Fenderson v. West, 12 Vet. App. 119 (1999).


FINDING OF FACT

The veteran's original claim for service connection for 
bilateral hearing loss was received by the RO on October 9, 
1997.


CONCLUSION OF LAW

An effective date prior to October 9, 1997 for the award of 
service connection for  bilateral hearing loss is not 
warranted.  38 U.S.C.A. §§ 5107, 5110 (West 1991 & Supp. 
1999); 38 C.F.R. § 3.400 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board observes that the veteran separated from active 
duty in December 1968. The veteran's service medical records 
show that at his entrance examination, the veteran's hearing 
was 15/15 whispered voice, in both ears.  However, hearing 
evaluations during the latter part of his service and at his 
November 1968 separation examination, show decreased hearing 
with a diagnosis of sensorineural hearing loss.

The veteran and his representative assert on appeal that the 
appropriate effective date for award of service connection 
for his bilateral hearing loss should be December 1968, the 
date of his separation from service.  

Unless otherwise specifically provided in Chapter 51 of Title 
38 of the United States Code, the effective date of an award 
based on an original claim shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
application therefor.  38 U.S.C.A. § 5110(a) (West 1991 & 
Supp. 1999).  The effective date of an award of disability 
compensation to a veteran shall be the day following the date 
of discharge or release if application therefor is received 
within one year from such date.  38 U.S.C.A. § 5110(b)(1) 
(West 1991 & Supp. 1999).  Under these provisions, a specific 
claim in the form prescribed by the Secretary of Veterans 
Affairs must be filed in order for disability benefits to be 
paid to any individual under the laws administered by the VA.  
38 U.S.C.A. § 5101 (a); 5110 (West 1991 & Supp. 1999); 38 
C.F.R. § 3.151 (1999).  Both of these statutes clearly 
establish that an application must be filed.  Wells v. 
Principi, 3 Vet. App. 307 (1992).  The implementing 
regulation is 38 C.F.R. § 3.400(b)(2)(i) (1999).

Unless an exception provides otherwise, an award of VA 
benefits may not have an effective date earlier than the date 
the RO received the particular formal application for which 
the benefits were granted. 5110(a) (West 1991); Washington v. 
Gober,  10 Vet. App. 391 (1997).

Review of the evidence of record reveals that on October 9, 
1997, the RO received a completed Veteran's Application for 
Compensation or Pension (VA Form 21-526) in which the veteran 
sought service connection for bilateral hearing loss.  

The Board has reviewed the evidence of record including the 
veteran's statements on appeal.  The only claim for service 
connection of record is the claim that was received by the RO 
on October 9, 1997.  Given that the veteran's original claim 
for service connection was received over a year following 
service separation, the Board finds that the appropriate 
effective date for the award of service connection for 
bilateral hearing loss is October 9, 1997, the date of 
receipt of the veteran's original claim.

Generally, benefits are based on claims.  The veteran is the 
person who is under an obligation to file a claim.  The 
veteran did not file a claim prior to October 1997.  
Therefore, the Board finds that October 9, 1997, the date of 
receipt of the veteran's original claim, is the appropriate 
effective date for the award of service connection for 
bilateral hearing loss.  38 U.S.C.A. § 5110(b)(1) (West 1991 
& Supp. 1999); 38 C.F.R. § 3.400(b)(2)(i) (1999).  
Accordingly, the benefit sought on appeal is denied.  

The veteran appears to raise the issue that there was a 
failure in the duty to inform him of potential benefits.  
Even if true, there is no legal entitlement to an earlier 
effective date.  Section 7722 may create a duty on the part 
of the VA, but there are no enforceable rights for an 
applicant who did not receive assistance at the time of 
separation.  The argument, if true, does not provide a legal 
basis for an award of an earlier effective date.  Rodriguez 
v. West,  No. 98-7087 (Fed. Cir. Aug 25, 1999).



ORDER

An effective date prior to October 9, 1997 for the award of 
service connection 
for the veteran's bilateral hearing loss is denied.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 

